MEMORANDUM **
J. Guadalupe Torres-Vasquez appeals the sentence imposed following his guilty plea to illegal reentry following deportation in violation of 8 U.S.C. § 1326.
Torres-Vasquez contends that the district court violated his Sixth Amendment rights by enhancing his sentence based on a prior conviction not admitted or found by a jury. He contends that this court should hold that Almendarez-Torres v. United States, 523 U.S. 224, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998) should be limited to situations where the defendant admits the prior conviction and subsequent deportation during a plea colloquy and that this court’s case law has been effectively overruled by Shepard v. United States, 544 U.S. 13, 125 S.Ct. 1254, 161 L.Ed.2d 205, (2005), and other recent Supreme Court decisions. These contentions are foreclosed. See United States v. Weiland, 420 F.3d 1062, 1080 n. 16 (9th Cir.2005) (holding that we are bound to follow Almendarez-Torres even though it has been called into question, unless it is explicitly overruled by the Supreme Court).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.